DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 

Election/Restrictions
To summarize the current election, the applicant elected Group I.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what structure is associated with the various concentrations that are provided on a mass per volume or number of particles per volume basis in the product-by-process recitations of the claims. Depending on the amount of solution to which the membrane is exposed as well as the particular techniques that are employed in the metallic nanoparticle loading process, the amount of metallic nanoparticles that are loaded into the membrane can differ. As a result, the loading density of the metallic nanoparticles that results from incorporating the membrane into a recited solution is unclear and unknown. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the do not impart distinctive structural characteristics to the final product because its outcome is unclear.  Thus the limitations of the process steps in the claims do not affect patentability. For the sake of application of prior art, the limitations of the claims will be deemed as met when the nanoparticle type and size limitations are met. Clarification is still required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harri et al. (previously cited) in view of Kruk et al. (previously cited), Matheny et al. (US PGPub No. 2012/0302499), and Song et al. (previously cited) as evidenced by Mermet et al. (Wound Repair and Regulation 2007 15:459–464).
Harri et al. teach a collagen biofabric composed of amniotic membrane (fetal amniotic membrane) (see abstract, paragraph 13, and claim 1; instant claim 1). They teach that such fetal membranes are known to treat epidermolysis bullosa, burns, chronic ulcers of the leg, and skin wounds (see paragraphs 8 and 143; instant claims 15-16). In particular, venous leg ulcers are known to be treated by amniotic membrane (see Mermet et al.; instant claim 15). The tissue is decellularized and may also include therapeutic agents such as anti-infectives (see paragraphs 14 and 19). Configuration of the membrane as a wound dressing generally and for use in the treatment of wound infections is taught (see paragraph 27). The inclusion of copper nanoparticles is not explicitly taught.
Kruk et al. teach the utility of metal nanoparticle with bacteriocidal activity in polymers as composite materials to exploit the properties of the nanoparticles (see page 18 first column first partial paragraph). Copper nanoparticles are further taught as a particular variety of antimicrobial nanoparticle to employ (see page 18 first column first full paragraph). The nanoparticles had an average size of 50 nm sized and a distribution 
Matheny et al. teach an extracellular matrix (ECM) that is obtained from tissue (see abstract). Here placental tissue is contemplated and the process of preparation results in a sterilized and decellularized matrix (see paragraph 35). Matheny et al. go on to teach the incorporation of additives into the ECM where copper nanoparticles are explicitly named amongst the envisioned materials (see paragraph 69).
Song et al. detail that uniform distribution of silver nanoparticles in a matrix is important for overall efficacy against bacteria (see paragraph 23). They additionally teach the efficacy of copper nanoparticles in a matrix as an antibacterial active (see paragraph 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the nanoparticles of Kruk et al. as an anti-infective agent to the amniotic collagen matrix of Harri et al. This modification would have been obvious in light of Matheny et al. who suggest their inclusion in a decellularized tissue and as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., specific anti-infective for generic anti-infective). Uniform distribution of the nanoparticles in the matrix, as taught by Song et al., also would have been obvious as the application of the same technique to yield the same improvement (e.g., antibacterial efficacy). Like the unmodified membrane, the do not impart structural characteristics that are distinct from a product made via a different process. Therefore claims 1-2, 15-16, and 18 are obvious over Harri et al. in view of Kruk et al., Matheny et al., and Song et al. as evidenced by Mermet et al.

Claims 3-4, 6-7, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harri et al. in view of Kruk et al., Matheny et al., and Song et al. as evidenced by Mermet et al. as applied to claims 1-2, 15-16, and 18 above, and further in Karandikar et al. (previously cited), Ryu et al. (previously cited), and Ahmad et al. (previously cited).
Harri et al. in view of Kruk et al., Matheny et al., and Song et al., as evidenced by Mermet et al. render obvious the limitations of instant claims 1 and 18. The presence of silver and gold nanoparticles with the instantly claimed sizes is not explicitly detailed.
Karandikar et al. teach silver nanoparticles that are envisioned for inclusion in collagen matrices to confer antimicrobial properties (see abstract and paragraphs 9 and 12). The silver nanoparticles have a size of 0.1 to 100 nm (see paragraph 9).
Ahmad et al. teach the efficacy of monodisperse silver nanoparticles and monodisperse gold nanoparticles as antimicrobial actives (see abstract and page 232 first column second paragraph; instant claims 3 and 6). The gold nanoparticles have an average size of 5 nm and the silver nanoparticles have an average size of 30 nm (see table 1). Both were effective against gram positive and gram negative bacteria (see page 232 first column second paragraph; instant claim 17).
Ryu et al. teach the uniform distribution of silver nanoparticles within a membrane employed as a wound dressing so as to confer antibacterial properties (see abstract and paragraphs 13 and 40). The size of the nanoparticles is taught to average 100 nm and are generated from a silver nitrate solution (see paragraphs 46-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the nanoparticles of Ahmad et al. as anti-infective agents to the modified collagen matrix of Harri et al. This modification would have been obvious because Harri et al. teach this class of materials to be included in their product and Karandikar et al. explicitly envisioned anti-infective metal prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). Uniform distribution of the nanoparticles in the matrix, as taught by Ryu et al. and Song et al., also would have been obvious as the application of the same technique to yield the same improvement (e.g., antibacterial efficacy). Therefore claims 3-4, 6-7, 17, and 19-21 are obvious over Harri et al. in view of Kruk et al., Matheny et al., Song et al., Karandikar et al., and Ahmad et al. as evidenced by Mermet et al.
  
Claims 1-4, 6-7, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harri et al. in view of Karandikar et al., Ryu et al., Song et al., Ahmad et al., and Kruk et al. as evidenced by Mermet et al. 
Harri et al. teach a collagen biofabric composed of amniotic membrane (fetal amniotic membrane) (see abstract, paragraph 13, and claim 1; instant claim 1). They teach that such fetal membranes are known to treat epidermolysis bullosa, burns, chronic ulcers of the leg, and skin wounds (see paragraphs 8 and 143; instant claims 15-16). In particular, venous leg ulcers are known to be treated by amniotic membrane (see Mermet et al.; instant claim 15). The tissue is decellularized and may also include 
Karandikar et al. teach silver nanoparticles that are envisioned for inclusion in collagen matrices to confer antimicrobial properties (see abstract and paragraphs 9 and 12). The silver nanoparticles have a size of 0.1 to 100 nm (see paragraph 9).
Kruk et al. teach the utility of metal nanoparticle with bacteriocidal activity in polymers as composite materials to exploit the properties of the nanoparticles (see page 18 first column first partial paragraph). Copper nanoparticles are further taught as a particular variety of antimicrobial nanoparticle to employ (see page 18 first column first full paragraph). The nanoparticles had an average size of 50 nm sized and a distribution between 25 and 110 nm where the majority fall between 25 and 60 nm (see figure 2 and page 19 second column last partial paragraph; instant claims 1-4, 6-7, and 20-21). The copper nanoparticles were effective against several strains of gram positive bacteria and some antibiotic resistant bacterial stains as well (see tables 1-2 and page 21 second column last partial paragraph).
Ahmad et al. teach the efficacy of monodisperse silver nanoparticles and monodisperse gold nanoparticles as antimicrobial actives (see abstract and page 232 first column second paragraph; instant claims 3 and 6). The gold nanoparticles have an average size of 5 nm and the silver nanoparticles have an average size of 30 nm (see table 1). Both were effective against gram positive and gram negative bacteria (see page 232 first column second paragraph; instant claim 17).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the nanoparticles of Kruk et al. and Ahmad et al. as anti-infective agents to the collagen matrix of Harri et al. This modification would have been obvious because Harri et al. teach this class of materials to be included in their product and Karandikar et al. explicitly envisioned anti-infective metal nanoparticles in collagen matrices. The modification to Harri et al. also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The modification combines several known anti-infective metal nanoparticles. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). Uniform distribution of the nanoparticles in the matrix, as taught by Ryu et al. and Song et al., also would have been obvious as the application of the same technique to yield the same improvement (e.g., antibacterial efficacy). Like the unmodified membrane, the copper, gold, and silver nanoparticle containing wound dressing of Harri do not impart structural characteristics that are distinct from a product made via the in situ nanoparticle formation process of the prior art.  Therefore claims 1-4, 6-7, and 15-21 are obvious of Harri et al. in view of Karandikar et al., Ryu et al., Song et al., Ahmad et al., and Kruk et al. as evidenced by Mermet et al.

Claims 1-4, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harri et al. in view of Kruk et al., Karandikar et al., Sedighi et al. (previously cited), and Song et al. as evidenced by Mermet et al.

Kruk et al. teach the utility of metal nanoparticle with bacteriocidal activity in polymers as composite materials to exploit the properties of the nanoparticles (see page 18 first column first partial paragraph). Copper nanoparticles are further taught as a particular variety of antimicrobial nanoparticle to employ (see page 18 first column first full paragraph). The nanoparticles had an average size of 50 nm sized and a distribution between 25 and 110 nm where the majority fall between 25 and 60 nm (see figure 2 and page 19 second column last partial paragraph; instant claims 2-4 and 6-7). Made from a copper nitrate solution, the copper nanoparticles were effective against several strains of gram positive bacteria and some antibiotic resistant bacterial stains as well (see tables 1-2 and page 21 second column last partial paragraph). 
Karandikar et al. teach silver nanoparticles that are envisioned for inclusion in collagen matrices to confer antimicrobial properties (see abstract and paragraphs 9 and 12; instant claim 1). The silver nanoparticles have a size of 0.1 to 100 nm (see 
Sedighi et al. teach antibacterial cotton fabric that includes copper nanoparticles distributed uniformly in the fabric that are generated from a solution treatment (see abstract, figures 1 and 3, page 2126 first column last partial paragraph-second column first partial paragraph, and page 2129 first column first full paragraph). The size of the nanoparticles is taught to vary depending on the solution conditions where an average size of 51 nm is obtained (see page 2123 second column last partial paragraph, figure 3, and table 1). Song et al. detail that uniform distribution of silver nanoparticles in a matrix is important for overall efficacy against bacteria (see paragraph 23). They also demonstrate the effectiveness of copper nanoparticles in this application (see paragraph 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper nanoparticles as taught by both Kruk et al. and Sedighi et al. as anti-infective agents to the collagen matrix of Harri et al. This modification would have been obvious because Harri et al. teach this class of materials to be included in their product, Karandikar et al. explicitly envisioned anti-infective metal nanoparticles in collagen matrices, and Sedighi et al. detail the formation of copper nanoparticle, in particular, on a porous membrane. The modification to Harri et al. also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Uniform distribution of the nanoparticles in the matrix as taught by Sedighi et al. and Song et al. also would have been obvious as the application of the same technique to yield the same improvement (e.g., antibacterial prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). Like the unmodified membrane, the copper and silver nanoparticle containing wound dressing of Harri et al. would also be capable of treating epidermolysis bullosa, burns, chronic ulcers of the leg, and skin wounds.  “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA do not impart structural characteristics that are distinct from a product made via the in situ nanoparticle formation process of the prior art. Therefore claims 1-4, 15-16, 18-19, and 21 are obvious over Harri et al. in view of Kruk et al., Karandikar et al., Sedighi et al., and Song et al. as evidence by Mermet et al.


Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered. In light of the amendment, the rejections have been modified; however, the arguments against the rejections are not persuasive. 

Regarding the rejection under 35 USC 112(b):
The applicant states that the rejected claims are definite. The issue of clarity has not been addressed by amendment or argument. The amount/density of nanoparticles present in the claimed collagen matrix is still unknown when only the concentration of the nanoparticle in an aqueous treatment solution is recited. Thus the structure linked to the recited process steps remains unclear. 



Regarding the rejections under 35 USC 103:
The applicant argues that Harri et al. do not teach the recited process steps. As product-by-process claims, the steps of the claims only limit their patentability in regard to the structure they imply. The only structure implied by the recited steps that is discernable is the presence of copper nanoparticles or a combination of copper nanoparticles and silver nanoparticles or a combination of copper nanoparticles, silver nanoparticles, and gold nanoparticles. The teachings of the other cited references provide these components and a reason to include them. 
The applicant asserts that the combination of Harri et al. in view of Karandikar et al., Ryu et al., and Song et al. would not have been obvious because they all mention silver nanoparticles. This statement is inaccurate in regard to Harri et al. teaching silver nanoparticles and perplexing in regard to why it would not be obvious to combine references that all mention the use of the same type of nanoparticle. The applicant asserts unexpected results in regard to the ability of the claimed product to treat diabetic ulcers, burns, and ulcers. There is no evidence that such a capability is unexpected, particularly in light or Harri et al. and Mehmet et al. who detail that amniotic membrane was already known to treat ulcers, burns, and sores.
The applicant also argues that Kruk et al. do not teach the instant method of production. The claims under examination are product claims. Thus the only impact the recited process steps have on the subject matter under examination is the structure that they imply. The continued lack of connection between the recited aqueous solution concentrations and a structure in the final product makes these steps irrelevant to patentability.

Additionally, the applicant argues that Kruk et al. do not teach their copper nanoparticles in a collagen matrix. However, they teach the nanoparticles as anti-infective actives and Harri et al. teach the incorporation of anti-infective actives in their collagen matrix. The applicant has provided no argument or evidence that the selection of the copper nanoparticles as an anti-infective active of Harri et al. is non-obvious. The homogenous incorporation of metallic nanoparticle in collagen matrices has been done repeatedly, as indicated by Karandikar et al. and Ryu et al. The applicant has provided no evidence that the same cannot be achieved for gold and copper as is set forth in the rejection. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615